Case 1:19-cr-00029-RPK Document 134 Filed 11/13/20 Page 1 of 2 PageID #: 993




                                  November 13, 2020
Via ECF and E-Mail
The Honorable Rachel P. Kovner
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


                                        Re: United States v. Shipp, 19 Cr. 29 (RPK)
Dear Judge Kovner:
       The defense requests that the Court charge the jury regarding the “theory of
defense” as part of the jury charge. See, e.g., United States v. Dove, 916 F.2d 41, 47
(2d Cir. 1990) (“criminal defendant is entitled to instructions relating to [his] theory
of defense, for which there is some foundation in the evidence, no matter how
tenuous the defense may appear to the trial court.”); United States v. Durham, 825
F.2d 716, 719 (2d Cir. 1987) (reversing conviction for failure to given theory of
defense instruction).

      Specifically, the defense requests that the Court instruct the jury regarding
the theory of defense as follows:

       “Alonzo Shipp contends that he never possessed the Sig Sauer 9 mm gun
found in the dumpster on Sutphin Blvd. or the shell casing found on the sidewalk in
front of 117-26 147th Street.”

                                        Respectfully Submitted,
                                        ____________/s/____________
                                        Ashley M. Burrell
                                        Deirdre D. von Dornum
                                        Federal Defenders of New York
                                        Attorneys for Alonzo Shipp


                                           1
Case 1:19-cr-00029-RPK Document 134 Filed 11/13/20 Page 2 of 2 PageID #: 994




cc: Counsel of Record (by Email and ECF)




                                       2
